           IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




QUINT L. EVANS,                      *
                                      ★


     Plaintiff,                      *

           V.                        *             CV 120-153
                                     *


SHERIFF RICHARD ROUNDTREE;           *
WARDEN CHARLES SAMUELS; and          *
CHARLES B. WEBSTER DETENTION         *
CENTER,                              *
                                      ★


      Defendants.                    *




                                ORDER




     Before the Court is Plaintiff's "Petition for Case Records"

{Doc. 26) and "Application to Proceed in District Court Without

Prepaying Fees or Costs," (Doc. 27) which the Court construes as

a motion for leave to appeal in forma pauperis ("IFP";.           For the

reasons stated below, both motions are DENIED.




                    I. PETITION FOR CASE RECORDS


     Plaintiff    requests    case   records,   under   the   "Freedom   of

Information Act 5 U.S.C.S. § 552 as plaintiff representing himself

without an attorney."        (Doc. 26, at 1.)     Plaintiff asserts he

"earnestly believes valid issues exist in his case which provides

the basis for appeal" and "to be properly informed and prepared to
appeal . . . plaintiff needs a copy of: . . . original complaint,

docket entries, objections filed."          (Id. at 2.)      In support, he

states he is a detainee, pauper, and without sufficient funds to

pay the cost of case records.       (Id.)

     Plaintiff is not entitled to free copies of Court records.

See Jackson v. Ajibade, No. CV 311-020, 2011 WL 3468373, at *1 n.l

(S.D. Ga. Aug. 8, 2011) (citing Wanninger v. Davenport, 697 F.2d

992, 994 (11th Cir. 1983) ("A prisoner's right of access to the

court does not include the right of free unlimited access to a

photocopying machine . . . .")).       Plaintiff may purchase copies of

any Court record directly from the Clerk of Court for $0.50 per

page.    Therefore, this motion is DENIED.




                  II. MOTION FOR LEAVE TO APPEAL IFP


        Pursuant to Federal Rule of Appellate Procedure 24(a)(3), ^'A

party who was permitted to proceed [IFP] in the district-court

action . . . may     proceed   on     appeal        [IFP]   without   further

authorization . . . ."       But    this    prior    authorization    rule   is

restricted when the district court '"certifies that the appeal is

not taken in good faith," the district court "finds that the party

is not otherwise entitled to proceed [IFP]," or "a statute provides

otherwise."     Fed. R. App. P. 24(a)(3).

        An appeal is not taken in good faith if it seeks to advance

a frivolous claim or argument.       See Coppedqe v. United States, 369
U.S. 438, 445 (1962).        An action is frivolous ""if it is without

arguable merit either in law or fact."                Napier v. Preslicka, 314

F.3d 528, 531 (11th Cir. 2002) (internal quotations and citations

omitted).

      Here, the Court overruled Plaintiff's objections and adopted

the   Magistrate   Judge's    Report    and     Recommendation     ("R&R)   which

determined    Plaintiff's    claims    should    be    dismissed   for   numerous


reasons.    (See Apr. 16, 2021 Order, Doc. 19.)            The R&R stated: (1)

Mr. Evans has not exhausted state court remedies, (2) under the

Younger Doctrine this Court cannot interfere with his ongoing state

prosecution, (3) the Detention Center is not subject to liability

in a § 1983 suit, (4) all official capacity claims against Sheriff

Roundtree    are   barred    under    the     Eleventh    Amendment,     and   (5)

liability cannot be imposed simply by the virtue of a supervisory

position.     (See   Magistrate       Judge's    R&R,    Doc.   10.)     The   R&R

thoroughly outlined that Plaintiff s claims were to be dismissed

for failure to state a claim upon which relief may be granted.

Based on the thorough analysis conducted by the Magistrate Judge

in his R&R and adopted by this Court in its April 16, 2021 Order,

the Court cannot now discern any non-frivolous issues Plaintiff

could raise on appeal; thus, this appeal has not been taken in

good faith.
                              III. CONCLUSION


        Accordingly, IT IS HEREBY ORDERED that Plaintiff's "Petition

for Case Records" {Doc. 26} and "Application to Proceed in District

Court Without Prepaying Fees or Costs" (Doc. 27) are DENIED.      The

Clerk is DIRECTED to TRANSMIT this Order to the Eleventh Circuit


Court of Appeals.

     ORDER ENTERED at Augusta, Georgia, this             day of
                                                             o  June,

2021.



                                                       CHIEF JUDGE
                                      UNITED/STATES DISTRICT COURT
                                           :RN   DISTRICT OF GEORGIA
